Citation Nr: 1518027	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  09-21 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a fracture of the right thumb with traumatic arthritis.

2.  Entitlement to a rating in excess of 10 percent for a right thumb scar.  

3.  Entitlement to a rating in excess of 30 percent for an acquired psychiatric disability to include an adjustment disorder with depressed mood.  

4.  Entitlement to total disability based on individual unemployability (TDIU).    


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg,  Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to December 1982 and subsequently served in the National Guard.  

This matter comes before the Board of Veterans 'Appeals (Board) on appeal from July 2008 and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Board has recharacterized the claims on appeal to better reflect the Veteran's contentions.  

In January 2010, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claims folder.

In an April 2014 Board decision, the Board granted an increased rating to 30 percent disabling, but no more, for residuals of a fracture of the right thumb.

The Veteran appealed the April 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2014 order, the Court set aside the portion of the Board's decision that denied entitlement to a rating in excess of 30 percent for residuals of a fracture of the right thumb and remanded the matter for further proceedings consistent with the decision.  

The Veteran appears to have filed a claim for nerve damage of the right hand as secondary to the Veteran's service-connected right thumb condition.  See statement dated July 7, 2011.  This issue has not been addressed by the Agency of Original Jurisdiction (AOJ).  The Board thus refers this matter to the AOJ for appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding that where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Prior to the adjudication of the Veteran's increased rating claim for residuals of a fracture of the right thumb and an associated right thumb scar, an acquired psychiatric condition and entitlement to TDIU, further evidentiary development is required. 

A correspondence was received by the social security administration (SSA) in February 2015 which requested records from the VA.  This suggests the Veteran may have applied for social security benefits.   In light of 38 C.F.R. § 3.159(c)(2) VA has a duty to make the necessary efforts to obtain any outstanding records from Social Security.  Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed.Cir. 2010).

The Board notes the file indicates an equivalent VA Form 9 was submitted on June 19, 2014 as referenced on a routing and transmittal slip, the appeal certification worksheet and in the statement of accredited representative in appealed case dated August 15, 2014.  However, it does not appear to be associated with the file.  On Remand, associate the VA Form 9 or equivalent document with the file. 



Residuals of a fracture of the right thumb and associated scar 

The Board must remand the right thumb increased rating claim to the RO for action in compliance with the October 2014 Order.  The Joint Motion for Remand essentially determined the Board failed to adequately address the extent of the Veteran's right thumb disability, specifically whether the Veteran's condition more closely approximated the loss of use of the hand under Diagnostic Code 5125.  However, the record remains unclear to extent and severity of the right thumb condition.  For example, the Veteran's condition appears significantly different between 2010 and 2012.  In January 2010, the Veteran testified during his Board hearing that he wrote with his left hand but did "everything else" with his right.  In contrast, the March 2012 VA examiner found functioning was so diminished that amputation with prosthesis would equally serve the Veteran.  Further, the level of amputation was not specified by the examiner in March 2012.  The Board notes that the last VA hand and finger examination afforded to the Veteran occurred more than three years ago.  It is well-settled that the Board may not rely upon its own unsubstantiated medical opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As such, without further clarification, the Board is without the medical expertise to determine whether an evaluation in excess of 30 percent is warranted.  Accordingly, a VA examination should be performed to determine the severity of the Veteran's right thumb disability to include the separately rated right thumb scar.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Psychiatric Disability

The Veteran was most recently afforded a VA mental examination in April 2011.  The Veteran reported that his depression was worse in a statement received November 2012 and it has been 4 years since the last VA examination.  Where a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).   On Remand, an updated VA examination must be provided.

TDIU 

The issue of entitlement to TDIU is inextricably intertwined with the claim of entitlement to an increased rating claims.  In other words, if an increased disability rating is granted for the Veteran's right thumb or acquired psychiatric claim, this may impact the TDIU claim.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) [where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together]; see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  Action on the Veteran's TDIU claim is therefore deferred.

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record from SSA complete copies of all records pertaining to the Veteran's claim for SSA disability benefits.  Any negative search result is to be documented.

2.  Associate the above mentioned June 19, 2014 VA Form 9 (or equivalent) with the claims file. 

3.  The AOJ should arrange for the Veteran to be scheduled for appropriate VA examinations by an examiner(s) with the sufficient expertise to ascertain the severity and manifestations of his service-connected right thumb conditions and acquired psychiatric disorder.  The claims folders, and any pertinent evidence in an electronic format, must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The AOJ should ensure that the examiner provides all information required for rating purposes.

For the Veteran's right thumb condition: 

(a) Identify what symptoms the Veteran has manifested that are attributable to his service-connected right thumb disability.  All signs and symptoms necessary for evaluating the Veteran's disability should be reported in detail.

(b) In assessing the severity of the Veteran's disability, the examiner must comment on whether rating the functional disability as analogous to amputation of the right thumb is warranted (and if so, specify the level of amputation, e.g., with metacarpal resection, etc).  The examiner must also include a discussion of whether his right thumb disability has resulted in limitation of motion of other digits or interference with overall function of the hand. 

The examiner should address whether the Veteran's right thumb disability results in a loss of use of the right hand.  

(c)  Describe the characteristics of the Veteran's right thumb scar.  The Veteran's scar size, and whether any scar is superficial, deep, nonlinear, unstable, or painful shall also be noted.

For the Veteran's acquired psychiatric condition: 

(a) Identify the symptoms associated with the Veteran's service-connected acquired psychiatric disorder to include an adjustment disorder with depressed mood.  Identify the frequency, severity and duration of the symptoms associated with the Veteran's service-connected adjustment disorder with anxiety and depressive disorder; and provide an opinion as to whether the frequency, severity and duration of the symptoms associated with the Veteran's adjustment disorder with anxiety and depressive disorder result in a level of social and occupational functioning that produces: (a) total occupational and social impairment; (b) deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; (c) reduced reliability and productivity; or (d) occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal).

Reconcile any conflicting evidence of record and provide a rationale for all opinions expressed.   

4. Thereafter, the Veteran should be scheduled for an appropriate VA examination to determine the effect of his service-connected disabilities on employability.  The claims files should be made available to the examiner along any pertinent evidence in the VA electronic file.  The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions reached.

5.  After completing any development deemed necessary, the Veteran's claims should then be readjudicated.  If the benefits sought on appeal remain denied, VA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




